Savage, J.
At the threshold of this case a question of practice is presented.
In the law court, the plaintiff filed a motion that defendant’s exceptions be dismissed “because they were not presented and filed in conformity to law and the rules and practice of the court.” By the certificate of the presiding justice, it appears merely that the exceptions were “allowed.” There is no qualification or limitation whatever. We think this certificate is, and should be, conclusive as to the regularity of the filing and allowance of the exceptions. It happens occasionally,- through the exigencies of the business of the court, that it is inconvenient or practically impossible for counsel to draft a bill of exceptions after a trial and during so much of the term as remains, in accordance with statute requirements. It is competent for the parties, with the consent of the presiding justice, to waive, expressly or impliedly, *168these requirements. Such is not an uncommon practice. "But in such case, at whatever time, in point of fact, the exceptions are actually filed, the certificate of the presiding justice that they are “ allowed ” is his official decision that they are regularly and properly filed and allowed. And this decision, like so many other decisions of the court at nisi prius upon questions of fact, is.not re viewable by the law court. In Fish v. Baker, 74 Maine, 107, cited by the plaintiff, the presiding- justice incorporated in the exceptions his statement showing that they were not seasonably filed, and not showing that the statute provision had been waived, and said “I wish to allow the exceptions now as of the October term, if I have authority to do so.” This was only a conditional allowance of the exceptions, and was not a decision that they were seasonably filed, but rather the contrary. In McKown v. Powers, 86 Maine, 291, also cited by the plaintiff, the time of filing' the bill of exceptions was not considered.
We now pass to a consideration of the principal question in the case, which is primarily one of pleading. The plaintiff declared in assumpsit, alleging that the defendant agreed to manufacture and deliver to the plaintiff at his brick-yard in Auburn, properly set up and connected and in running order, one ten-horse electric motor, which motor the defendant warranted should be all right and satisfactory to the plaintiff; and also alleging a breach of this agreement. In support of this declaration, the plaintiff, against the objection of the defendant, was permitted to introduce in evidence the contract of the defendant in writing and under its seal, by which the defendant covenanted to do the things which are set forth in the declaration. We think the admission of this document was erroneous. It has been decided many times that when one covenants or agrees under séal with another to pay a sum of to do an act, the other cannot maintain assumpsit upon the agreement. The action must’be debt or covenant broken. But when there is in the sealed instrument no covenant or agreement to pay or perform to the obligee, or to some other person for his use, the instrument may be used as evidence in an action of assumpsit. Varney v. Bradford, 86 Maine, 510; Baldwin v. Emery, 89 Maine, 496, and cases cited. See also Carrier v. Dilworth, 59 Pa. St. 406, *169cited by plaintiff. In the instrument in question, the defendant agreed under seal to do a certain act, namely, to manufacture and deliver to the plaintiff an electric motor, properly set up and connected and in running order, and which it was warranted should be “all right,” and it is for a-breach of this agreement that the plaintiff seeks to recover here. Clearly it falls within the rule of covenants to do or perform acts. Assumpsit will not lie upon such a sealed instrument, nor can it be used as evidence to support an action of assumpsit.
But the plaintiff contends that the seal may be regarded'as surplusage, inasmuch as the instrument would be equally valid without a seal. We do not think so. The authorities cited by the plaintiff do not go so far. It must be remembered that this is not a question of the validity of a contract, but one of pleading and evidence. In cases touching the validity of contracts where seals have been affixed inadvertently or without authority, the courts have, in many cases held the seal to be surplusage. Tapley v. Butterfield, 1 Met. 515; Sherman v. Fitch, 98 Mass. 59; Schmertz v. Shreeve, 62 Pa. St. 457, (1 Am. Rep. 439) ; White v. Fox, 29 Conn. 570; 2 Parsons on Contracts, 5th Ed. 721. So it has been held that the bonds of a railroad company under seal are commercial paper, and that assumpsit lies thereon. Brainerd v. N. Y. & Harlem R. R. Co., 25 N. Y. 496; Ide v. Pass. & Conn. R. R. Co., 32 Vt. 297. But the contrary has been held in this state. Woodman v. York & Cumb. R. R. Co., 50 Maine, 550; Jackson v. York & Cumb. R. R. Co., 48 Maine, 146. It has been held, indeed, in Central National Bank v. Charlotte, Columbia & Augusta R. R. Co., 5 So. Car. 156, (22 Am. Rep. 12), cited by the plaintiff, that “ the seal of a corporation is not of itself conclusive of an intent to make it a specialty. It is equally appropriate as a means of evidencing the assent of a corporation to be bound by a simple contract, as by a specialty.” However this may be in the case at bar no question appears to have been raised but that the instrument offered in evidence was sealed by authority apd with intent to make it a specialty. It so appears upon its face, and it must be so regarded by us.

Exceptions sustained.